EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Peter Corless on February 3, 2022.
The application has been amended as follows:
1.-7. (Cancelled)
8. (Original) A method for controlling a fuel cell vehicle including a condensate valve installed in a condensate discharge line through which condensate stored in a water trap is transferred to an air discharge line through which humid air discharged from a cathode is discharged to the outside, and an air pressure control valve installed in the air discharge line, the method comprising:
setting, by a controller, a target discharge degree of the condensate and a target opening degree of the air pressure control valve;
determining, by the controller, whether a fuel cell stack is in a power generation stop state;
in response to determining that the fuel cell stack is in the power generation stop state, when the condensate is discharged from the water trap based on the target discharge degree and the target opening degree, determining, by the controller, whether 
in response to determining that the hydrogen flows backwards, modifying at least one of the target discharge degree and the target opening degree to a level at which the backflow of the hydrogen is prevented, and discharging, by the controller, the condensate from the water trap based on the target discharge degree and the target opening degree.
9. (Original) The method of claim 8, wherein the determining of whether hydrogen transferred to the air discharge line flows backwards is performed using a backflow diagram that indicates a correlation of the target discharge degree, the target opening degree, and the backflow of the hydrogen.
10. (Original) The method of claim 9, wherein when the condensate is discharged by a particular discharge degree between a predetermined minimum discharge degree and a predetermined maximum discharge degree, a particular opening degree of the air pressure control valve, which corresponds to a minimum value at which the backflow of the hydrogen is prevented, is recorded at the particular discharge degree in the backflow diagram, and when the target discharge degree and the target opening degree are in a predetermined backflow area as a result of analyzing the target discharge degree and the target opening degree using the backflow diagram, the hydrogen is determined to be flowing backwards.
11. (Currently amended) The method of claim 10, wherein the at least one of the target discharge degree and the target opening degree is modified to adjust the target 
12. (Original) The method of claim 11, wherein the modification of at least one of the target discharge degree and the target opening degree includes:
determining, by the controller, whether the fuel cell vehicle is driven on a downhill road;
in response to determining that the fuel cell vehicle is not driven on a downhill road, deriving, by the controller, the particular opening degree that corresponds to the target discharge degree by inserting the target discharge degree to the backflow diagram as the particular discharge degree, and setting the derived particular opening degree as a modified target opening degree; and
discharging, by the controller, the condensate from the water trap based on the target discharge degree and the modified target opening degree.
13. (Original) The method of claim 12, further comprising:
deriving, by the controller, the particular discharge degree that corresponds to the target opening degree by inserting the target opening degree to the backflow diagram as the particular opening degree, and then setting the derived specific discharge degree as a modified target discharge degree; and
discharging , by the controller, the condensate from the water trap by the modified target discharge degree based on the modified target discharge degree and the target opening degree.
14. (Currently amended) The method of claim 13, further comprising:

in response to determining that the water level of the water trap exceeds the predetermined reference water level, immediately discharging, by the controller, the condensate again by a residual degree that corresponds to a difference between the target discharge degree and the modified target discharge degree; and
in response to determining that the water level of the water trap is less than the predetermined reference water level, after waiting for a predetermined reference time period, discharging, by the controller, the condensate from the water trap again by the residual degree. 
15.-20. (Cancelled)
ALLOWABLE SUBJECT MATTER
Claims 1-7 are pending and allowed.   Claims 11 and 14 are currently amended.  Claims 1-7, and 15-20 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kobayashi (US 2009/0035624 A1) teaches  device for generating a gas by causing a reactive fluid to come into gas producing contact with a reactive particulate material The device includes a first storage body for containing a reactive fluid and a second storage body for containing a reactive particulate material. A conduit is provided for directing a flow of reactive fluid from the first body and into the second body. A reverse flow prevention valve is connected to the conduit to prevent back flow of produced gas from the second storage body and into the first storage body. A fuel supply opening is provided on the second storage body and a fluid introduction 
In regarding to independent claim 8, Kobayashi taken either individually or in combination with other prior art of record fails to teach or render obvious a method for controlling a fuel cell vehicle including a condensate valve installed in a condensate discharge line through which condensate stored in a water trap is transferred to an air discharge line through which humid air discharged from a cathode is discharged to the outside, and an air pressure control valve installed in the air discharge line, the method comprising: setting, by a controller, a target discharge degree of the condensate and a target opening degree of the air pressure control valve; determining, by the controller, whether a fuel cell stack is in a power generation stop state; in response to determining that the fuel cell stack is in the power generation stop state, when the condensate is discharged from the water trap based on the target discharge degree and the target opening degree, determining, by the controller, whether hydrogen transferred to the air discharge line flows backwards to a stack enclosure connected to an upstream side of the air discharge line; and in response to determining that the hydrogen flows backwards, modifying at least one of the target discharge degree and the target opening degree to a level at which the backflow of the hydrogen is prevented, and discharging, by the controller, the condensate from the water trap based on the target discharge degree and the target opening degree.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:

(571)273-6705 (Draft Communications)

/YUEN WONG/Primary Examiner, Art Unit 3667